Citation Nr: 9901503	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-43 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to an increased (compensable) rating for a 
scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1978, and from January 1983 to May 1983.  

A perfected appeal to the Board of Veterans Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1993 rating decision, in 
which the RO denied an increased (compensable) rating for the 
veterans right knee scar.  An NOD was filed in April 1993, 
and an SOC issued in July 1993.  A substantive appeal was 
filed in January 1994.  In May 1994, the veteran testified 
before a hearing officer at the VARO in Boston.  A Hearing 
Officers Decision and Supplemental SOC were issued that same 
month.  Thereafter, the veterans appeal came before the 
Board, which, in an October 1996 decision, remanded the case 
back to the RO for further development.  A Supplemental SOC 
was issued in August 1998.  

The issue of whether new and material evidence has been 
presented to reopen the veterans claim of service connection 
for a low back disorder will be discussed in the Remand 
portion of this decision.  

We note that, in its March 1993 rating decision, the RO 
deferred a rating for a claim of service connection for right 
knee tendinitis, pending receipt of additional service 
medical records.  No subsequent action has been taken with 
respect to that claim, and it is referred to the RO for 
further development.  


FINDINGS OF FACT

1.  Upon VA examination in December 1992, both the veterans 
knees were reported to extend fully to zero degrees actively, 
and to flex to 152 degrees, with no pain at either extreme or 
on motion.

2.  A neurological examination report, dated in April 1994, 
noted no impairment in the veterans ability to sit, stand, 
or walk.


CONCLUSION OF LAW

The schedular criteria for an increased rating for a scar of 
the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran essentially contends that his service-connected 
scar of the right knee is more severe than his current 
disability evaluation, and therefore warrants an increased 
rating.

A review of the veterans service medical records reveals 
that, in November 1976, he sustained a laceration to his 
right leg after falling off a bicycle.  The wound was cleaned 
and sutured, but subsequently became infected.  The infection 
was treated and noted to have cleared.  

Following his release from active service, the veteran filed 
claims of service connection, to include a right knee 
disorder, in January 1981.  In May 1981, he was medically 
examined for VA purposes.  The examiner noted the veterans 
complaints of right knee pain and occasional instability.  On 
examination, the only positive finding associated with the 
veterans right knee was ¾-inch by ½-inch scar at the 
inferior lateral aspect of the right patella.  The scar was 
noted as nonadherent and found clinically insignificant.  An 
associated X-ray study of the veterans right knee was 
normal.  

In a July 1981 rating decision, the RO service connected the 
veteran for a faint scar of the right knee, evaluated as 
noncompensable, effective from January 1981.

In September 1990, the RO received an outpatient treatment 
record and associated radiology report, dated that same 
month, from Medical East.  The treatment record noted an 
impression of lumbar strain; no finding pertaining to the 
veterans right knee was reported.

In September 1992, the RO received outpatient treatment 
records, dated from March to May 1991, from the VA Outpatient 
Clinic (VAOPC) in Boston.  An April 1991 treatment record 
noted complaints of chronic pain, and a report of the veteran 
having an MRI (magnetic resonance imaging) of his right knee, 
but never receiving the results.  A treatment record, dated 
in May 1991, noted right knee patellar crepitation and 
effusion, with the right knee demonstrating a full range of 
motion.  The examiners assessment was chondromalacia of the 
right patella.  

In December 1992, the veteran was medically examined for VA 
purposes.  The examiner noted the veterans complaints of 
right knee pain.  He reported that he had injured his knee in 
1981 in a motor vehicle accident, when his automobile hit a 
pole and his right knee struck the dashboard.  He stated that 
he had been diagnosed with a torn ligament, which was 
surgically repaired, and that he suffered from no residual 
symptoms.  The veteran also reported that, in 1983, while in 
boot camp, he developed pain in his right knee, and 
experienced occasional buckling, and was thereafter diagnosed 
with tendonitis.  Treatment consisted of hot packs but 
nothing further.  He also stated that he was later determined 
to be physically unfit and discharged from the Marine Corps.  
Since that period, the veteran reported that he had suffered 
from continued buckling and locking of his right knee.  He 
noted that he had had an MRI done of his right knee, but the 
results were negative.  

On examination, the veteran was reported to walk with a 
normal gait, although walking on the outer borders of the 
feet elicited a complaint of discomfort at the outer side of 
the right knee. Both knees were reported to extend fully to 
zero degrees actively, and to flex to 152 degrees, without 
pain at either extreme or on motion.  No pain was reported 
with abduction or adduction, or external or internal 
rotation, and there was a valgus angle of four degrees.  
There was no instability of varus or valgus, and no effusion, 
although both knees exhibited a soft click toward the ends of 
extension.  The veteran reported tenderness at the 
anteromedial joint line, and at the inferior end of the 
medial collateral ligament.  The patella was noted to move 
freely, without obvious crepitation.  No diagnosis was 
reported by the examiner.  

In March 1993 rating action, the RO determined that an 
increased (compensable) rating was not warranted for a scar 
of the right knee.  In the same rating action, the RO also 
deferred a claim for service connection for right knee 
tendonitis, pending receipt of additional service medical 
records.  

In October 1993, the RO received a copy of the veterans DD 
Form 214 (Certificate of Release or Discharge from Active 
Service) with respect to his active service with the United 
States Marine Corps.  In box #24 (Character of Service), it 
was noted, entry level separation, and in box #27 
(Narrative Reason For Separation), it was noted, entry 
level performance and conduct.  

In May 1994, the veteran testified before a hearing officer 
at the VARO in Boston.  Under questioning, the veteran 
recounted being thrown from a bicycle while in service, and 
landing on his low back and lacerating his right knee, which 
required stitches  The veteran reported that his right knee 
sometimes gave out or locked up during normal walking, and 
had done so since being thrown from his bicycle in 1976.  He 
also testified that he could completely extend his right 
knee, but only if done slowly, which resulted in slight pain.  
The veteran further noted that his right knee was better in 
the morning as compared to its condition at the end of a day.  
In addition, he testified that, while in service in 1983, he 
had been told by medics that he had right knee tendonitis, 
and because of this he was discharged after five months with 
the Marine Corps.  Furthermore, the veteran also testified 
that his knee had not been injured during his motorcycle 
accident in 1985.   

In a Hearing Officers Decision later that month, May 1994, 
the veterans claim for an increased rating for a scar of the 
right knee was denied.  

Thereafter, the veterans appeal came before the Board, 
which, in an October 1996 decision, remanded the case to the 
RO for further development.  This included securing the 
veterans Social Security Administrative (SSA) records, as 
well as additional service medical records pertaining to the 
veterans active service in 1983, from the National Personnel 
Records Center (NPRC).  

In January 1997, the RO received service medical records from 
the NPRC which pertained to the veterans service with the 
naval reserve in 1981.  Also in January 1997, the RO received 
various records from the SSA associated with the veterans 
claim for disability benefits from that agency.  Of 
particular relevance were a neurological examination report, 
dated in April 1994, from Nagagopal Venna, M.D.; a discharge 
summary, dated in October 1981, from The Carney Hospital; an 
SSA notice of decision report, dated in September 1995; 
duplicate outpatient treatment records from the Boston VAOPC, 
dated from March to May 1991; a discharge summary, dated in 
October 1985, from Framingham Union Hospital; treatment 
records, dated in October 1981 to January 1982, from The 
Carney Hospital; and an outpatient treatment record, dated in 
October 1992, from the VAOPC Boston.  

The report from Dr. Venna noted that, on neurological 
examination of the veteran, all tendon reflexes were brisk at 
3+ with downgoing plantar reflexes.  He also reported not 
finding any impairment in the veterans ability to sit, 
stand, or walk.  The Carney Hospital discharge summary in 
1981 revealed treatment for a torn right medial collateral 
ligament following an automobile accident.  The SSA notice of 
decision report noted the veterans denial of disability 
benefits, on the basis that he was determined by the agency 
to be capable of performing substantial gainful activity.  
The Framingham Union Hospital discharge summary indicated 
that the veteran had suffered substantial injuries following 
a motorcycle accident in 1985, but no trauma to his right 
knee.  Treatment records from The Carney Hospital note 
treatment for a torn right medial collateral ligament.  The 
treatment record from VAOPC Boston noted the veterans 
complaints of right knee instability, buckling, and swelling.  
On examination, there was crepitus, no effusion, and full 
range of motion.  Muscle strength measured as 5/5, and deep 
tendon reflexes (DTRs) were 3+.  The examiners assessment 
was possible chondromalacia patellae.  

II.  Analysis

The veteran has submitted a well-grounded claim for an 
increased rating within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the appellants assertion that 
his service-connected scar of the right knee is more severe 
then previously evaluated.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veterans appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veterans 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 (1991).

The RO assigned a noncompensable evaluation for the veterans 
service-connected scar of the right knee in accordance with 
the criteria set forth in the VA Schedule for Rating 
Disabilities.  In doing so, specific consideration was given 
to 38 C.F.R. Part 4, § 4.118, Diagnostic Code (DC) 7805.  
Under this provision, scars may be evaluated on the basis of 
any related limitation of function of the body part which 
they effect. 

In evaluating limitation of function, the Board finds that 
the veteran has not contended that his right knee scar limits 
the function of any particular body part.  While the veteran 
has contended that he currently suffers residual pain in his 
knee as a result of the bicycle accident that created the 
scar, we note that the determination in the matter before us 
concerns only the scar, and the effect it has on the rest of 
the veterans body.  A review of the evidence reflects that, 
upon VA examination in December 1992, the veterans right 
knee had a full range of motion with no pain on extension or 
flexion.  Dr. Venna noted in an April 1994 neurological 
examination that he did not find any impairment in the 
veterans ability to sit, stand, or walk.  Similarly, the 
veteran did not report, nor were there medical findings of, 
the right knee scar being tender or painful.  At his personal 
hearing in May 1994, the veteran complained of pain, locking, 
buckling, and some difficulty extending his right knee.  
However, the veteran did not associate any of these problems 
with his right knee scar, and no medical evidence of record 
has been submitted evidencing that the veterans right knee 
scar has had a demonstrable or negative effect on any 
particular part of his body.  Therefore, the Board finds that 
a noncompensable evaluation under DC 7805 remains in order.  

Thus, the Board concludes, as the preponderance of the 
evidence shows that the degree of disability associated with 
the veteran's right knee scar is not commensurate with the 
manifestations required for a compensable disability 
evaluation, the veterans claim for an increased rating is 
denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § Part 4, Code 
7805.



ORDER

Entitlement to a compensable rating for a right knee scar is 
denied.  


REMAND

As was noted in the Factual Basis section of this decision, 
in an October 1996 remand order, the RO was instructed to 
contact the NPRC to obtain, if available, copies of the 
veterans service medical records for his period of active 
service with the U.S. Marine Corps.  This was noted on the 
veterans DD Form 214 as being from January 1983 to May 1983.  
If these records were not available, an appropriate 
annotation was to be made in the veterans claims file.

In January 1997, the RO received from the NPRC a limited 
number of service medical records, dated in May and July 
1981, which documented the veterans service with the U.S. 
Naval Reserve.  On the ROs Request For Information (VA Form 
70-3101-4), it was noted all available requested records 
forwarded.  No other explanation regarding searches for the 
veterans Marine Corps medical records was given.  

We note that a remand by the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand order.  Where the remand orders of the Board 
are not complied with, the Board itself errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet.App. 268 
(1998).

The Board finds that an appropriate explanation for the 
NPRCs inability to locate the veterans service medical 
records associated with his active service in 1983 has not 
been given.  We note that no specific reference was made to 
the types of searches conducted or the records searched.  In 
light of the importance of reviewing the veterans Marine 
Corps medical records in relation to his claim for service 
connection for a low back disorder, plus his pending claim 
for service connection for tendonitis of the right knee, we 
conclude an additional attempt should be made to locate these 
records.  In doing so, the Board requires a more thorough 
reporting of the searches and associated findings by the 
NPRC.  All relevant information should be specifically noted 
on the submitted VA Form 70-3101-4.  Such action would 
achieve compliance with the Boards October 1996 Remand 
order.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should make a second attempt 
at obtaining the veterans service 
medical records from the NPRC for the 
veterans period of active service in 
1983.  The records searched and 
associated findings should be clearly 
noted in the claims folder.  

2.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
whether or not new and material evidence 
has been presented with respect to 
service connection for a low back 
disorder.  If the decision remains 
adverse to the veteran, the RO should 
issue a Supplemental SOC, a copy of which 
should be provided to the veteran, and 
his representative.  After they have been 
given an opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

No action of the veteran is required until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Boards decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
